DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 13 April 2020. The present application claims 12-26, submitted on 13 April 2020 are pending. Applicants' cancelation of claims, 1-11, indicated on 13 April 2020 has been acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the end" and “the tool disk” in lines 02 and line 04 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patrick (U.S. Pub. No. 2016/0288359).
Regarding claim 12, Patrick discloses (see Figure 3 and Figure 7) a clamping device (100) for axial clamping of a tool disk (160) on a flange (216) associated with a drive spindle (212) of a hand-held power tool (200), the clamping device (100) comprising: a screw (112) to be screwed into an internal thread (220) of the drive spindle (212) to securely clamp the tool disk (160), a coupling module (118), the screw (112) being mounted in the coupling module (118), the coupling module (118) having an internal contour pairable (see Figure 7) positively with the drive spindle (212) for conjoint rotation in the circumferential direction (see Paragraph 0027 and Paragraph 0028).
Regarding claim 13, Patrick discloses (see Figure 3 and Figure 7)wherein the clamping device (100) has a knob (130) designed to be positively locked to the screw (112) for conjoint rotation in the circumferential direction (see Paragraph 0017).
Regarding claim 14, Patrick discloses (see Figure 3 and Figure 7)wherein the clamping device (100) has a clamping member (218) subjectable to an axial clamping force by the coupling module (118) in order to clamp the tool disk (160) against the flange (216).
Regarding claim 15, Patrick discloses (see Figure 3) wherein the clamping member (218) is a spring plate (see Paragraph 0027).
Regarding claim 16, Patrick discloses (see Figure 3) wherein the screw (112) is mounted in the coupling module (118) a rolling bearing (116).
Regarding claim 17, Patrick discloses (see Figure 3 and Figure 7) wherein the rolling bearing (116) is designed as an angular contact ball bearing (see Paragraph 0029).
Regarding claim 18, Patrick discloses (see Figure 3 and Figure 7) wherein the angular contact ball bearing (117) has a contact angle of between 35 degrees and 45 degrees (see Paragraph 0029).
Regarding claim 19, Patrick discloses (see Figure 3) further comprising an elastomer ring (114).
Regarding claim 20, Patrick discloses (see Figure 7) wherein the elastomer ring (114) is arranged between a head (132) of the screw (112) and a collar of the coupling module (see Figure 7).
Regarding claim 21, Patrick discloses (see Figure 3 and Figure 7) a holding ring (120), coupling module (118) being held on the screw (112) via the holding ring (120).
Regarding claim 22, Patrick discloses (see Figure 3 and Figure 7) a retaining ring (120), the clamping member (218) being held on the coupling module (118) by the retaining ring.
Regarding claim 23, Patrick discloses (see Figure 3 and Figure 7) a stop (133), a deflection of the clamping member (218) being limited by the stop (133).
Regarding claim 24, Patrick discloses (see Figure 3 and Figure 7) a hand-held power tool (100) comprising: a drive spindle (212) having an internal thread (220) at the end; a clamping device (100) having a screw (112) screwed into an internal thread (220) of the drive spindle (212) to securely clamp the tool disk (160), and a coupling module (118), the screw (112) being mounted in the coupling module (118), the coupling module (118) having an internal contour (see Figure 7), the drive spindle (112) having an external contour (see Figure 7) paired positively with the internal contour for conjoint rotation in the circumferential direction (see Paragraph 0027 and Paragraph 0028).
Regarding claim 25, Patrick discloses (see Figure 3 and Figure 7) flange (216) connectable positively to the drive spindle (212) for conjoint rotation in the circumferential direction an anti-rotation safeguard (see Paragraph 0027 and Paragraph 0028).
Regarding claim 26, Patrick discloses (see Figure 5) a cutoff grinder comprising the hand-held power tool (see Paragraph 0002 and Paragraph 0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                 

/ROBERT F LONG/Primary Examiner, Art Unit 3731